DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10, 12, 13 and 15 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 2, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.
            In claim 3, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.
            In claim 4, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.
            In claim 5, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.
            In claim 6, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.
            In claim 7, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.
            In claim 8, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.

            In claim 10, line 1, “A print agent application assembly” could be changed to “The print agent application assembly”.
            In claim 12, line 1, “A method” could be changed to “The method”.
            In claim 13, line 1, “A method” could be changed to “The method”.
            In claim 15, line 1, “A print apparatus” could be changed to “The print apparatus”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (JP 2006-099022).
Takayama et al. (…022) disclose a print agent application assembly (figure 1) comprising: a print agent transfer roller (5) to receive print agent and transfer a portion of the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Takahashi et al. (US 2011/0293335) and Maeyama et al. (US 2015/0078784) disclose a print agent application assembly.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        October 20, 2021